Exhibit 10.11
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT is made the           between Accenture (UK) Limited company no.
4757301 with its registered office at 60 Queen Victoria Street, London, EC4N 4TW
(the “Company”) and           of           (the “Employee”).
IT IS AGREED that the Company shall employ the Employee on the following terms
and conditions:
Period of Employment

1.   This agreement is effective on and from (the “Commencement Date”) but
continuous employment runs from the date in paragraph one of Schedule 1 of this
agreement. This agreement replaces any previous contract of employment, which is
deemed to end by mutual agreement. The employment shall be for an indefinite
period and (unless terminated in accordance with clauses 34 to 36 below) shall
continue until the Company terminates it by giving to the Employee not less than
6 months’ notice in writing or the Employee giving to the Company 90 days’
notice in writing. Notice may be given at any time. The Company reserves the
right at its discretion to terminate the Employee’s employment without notice by
paying Base Salary (as defined in Clause 7.1) and Performance Award and/or where
relevant Transition Award (as defined in Clause 7.2) in lieu of all or any
unworked part of notice.

Duties

2.   The Employee shall serve the Company in the role of Senior Executive and
shall at all times comply with the lawful and reasonable directions of the
Board.   3.   The Employee shall: (a) devote his/her full time and attention
during his/her hours of work to the business and affairs of the Company and any
Associated Company for whom he/she is required to perform duties; the Employee’s
hours of work shall be normal business hours Monday to Friday (unless either the
Employee has a pre-existing arrangement to work part-time — in which case such
arrangement shall continue as before — or the Employee and the Company agree
such an arrangement in the future) and such additional hours as may be necessary
for the proper performance of his/her duties; and (b) shall not without the
prior written consent of the Company directly or indirectly carry on or be
engaged concerned or interested in any other business trade or occupation.   4.
  The Employee’s normal place of work is            or such other place of
business of the Company or any Associated Company as the Company may reasonably
determine from time to time within the United Kingdom. As a consequence of
project assignments, the Employee may be required and hereby agrees to perform
duties at other premises of the Company or Associated Company or at the premises
of clients of the Company or Associated Company when so reasonably requested or
directed.

 



--------------------------------------------------------------------------------



 



5.   The Employee shall comply with all rules or codes of conduct in force from
time to time required by any regulatory body in relation to the business of the
Company or any Associated Company or the status of the Employee or which the
Company shall reasonably determine are necessary for the proper functioning of
its business. The Employee shall also comply with all Accenture Policies which
are applicable to him/her from time to time and as amended or replaced from time
to time.   6.   The Employee hereby acknowledges that, in the event the Employee
gives or receives notice to terminate his/her employment the Company or
Associated Company may require the Employee during this employment to remain
away for a period not exceeding the period of notice from the premises of the
Company or Associated Company or any client, provided always that during any
such period the Company or Associated Company shall continue to pay Base Salary
and any amounts due under any Transition Award or Performance Award referred to
in clause 7 and provide all benefits referred to in clauses 8, 9, 11 and 12 of
this agreement and the Employee hereby agrees:

  (a)   that the Company or Associated Company shall be under no obligation to
provide the Employee with any work to perform or duties to discharge during such
period;     (b)   that all the Employee’s obligations under this agreement,
except for his/her obligation under clause 3(a) remain in full force and effect
during such period;     (c)   that the Employee can be required to carry out
specified duties consistent with his/her status but different to those being
carried out immediately prior to such period;     (d)   that during such period
the Employee can be prohibited from communicating with any clients, prospective
clients or employees of the Company or any Associated Company;     (e)   that
during any such period the Employee shall, if the Company so directs, take all
holiday which has accrued due to the Employee; the Employee agrees that the
Company need only give him 3 days notice that it requires him to take such
holiday and the rights and obligations in Regulation 15(3) and 15(4) of the
Working Time Regulations 1998 are varied accordingly.

Remuneration and benefits

7.1   The Company shall pay the Employee during his/her employment a gross base
salary of £           per annum (“Base Salary”) subject to statutory deductions.
Base Salary shall be paid by equal monthly instalments in arrears by credit
transfer to the Employee’s bank or building society account. The remuneration
structure for the Company (in line with that for employees and other individuals
employed or engaged at a level equivalent to that of the Employee) is intended
to reflect the profitability of the Group and the Employee’s level of
responsibility. To reflect this philosophy, Base Salary shall be reviewed on an
annual basis with effect from 1 December each year and may be increased by such
amount as the Company may determine however the Employee acknowledges that at
the

 



--------------------------------------------------------------------------------



 



    Company’s discretion the Base Salary may also be reduced following such
review by such amount as the Company may determine.   7.2   For each 12 month
period running from 1 December (except for any period for which there has been a
Transition Award) the Company shall determine whether to pay a performance award
for the 12 month period (the “Performance Award”) and if it is to be paid, the
amount of such award, which shall be determined on a unitised basis. The
Performance Award shall be paid in addition to the Base Salary, subject to
statutory deductions, in equal monthly instalments in arrears by credit transfer
to the Employee’s bank or building society account. When determining the
Performance Award for a 12 month period running from 1 December the Company
shall have regard to such factors relating to the Executive’s role and
performance in the previous 12 months as it may from time to time at its
absolute discretion decide. Once awarded payment of the Performance Award will
run concurrently with payment of Base Salary for the period of 12 months ending
on 30 November in the following year but shall then immediately cease. Payment
of a Performance Award in one year does not preclude the award of a lesser or
nil Performance Award in the following year but, for the avoidance of doubt, the
Performance Award may never be a negative amount. The Performance Award payable
for the 12 month period starting          shall be £           per annum.   8.  
The Company may in addition pay or procure that there is provided to the
Employee amounts or benefits under such additional annual bonus arrangements of
such amounts and on such terms as the Company may in its absolute discretion
determine from time to time (if at all).   9.   The Company shall provide the
Employee with personal life assurance cover to provide a payout
of                 (subject to the deduction of any applicable taxes) in case of
the Employee’s death while employed, PROVIDED THAT it is a condition of such
benefit being provided that:

  (a)   the Employee complies with any requirements of the relevant insurers
including any requirements relating to medical examination or medical records;  
  (b)   if the Employee undertakes any hazardous sporting activities as a result
of which the insurer requires an additional premium the additional premium will
be met by the Employee; and     (c)   if the medical condition of the Employee
becomes such that the Company is unable to secure cover at rates (which in the
opinion of the Board) are reasonable the Company may at its absolute discretion
cease to provide such benefits.

    The Employee is not entitled to any pension or retirement benefits funded by
the Company whether under the Accenture Retirement Savings Plan or otherwise in
respect of his/her employment and any additional life cover or retirement
benefits which the Employee chooses to have or which he/she may be required to
have will be at the Employee’s own cost. There is no contracting out certificate
in force in respect of the Employee’s employment hereunder.

 



--------------------------------------------------------------------------------



 



10.   The Employee shall be invited to participate in such stock, stock option
or similar incentive plans as the Board may in its discretion determine from
time to time. The Employee’s rights under any such plan shall be determined in
accordance with the rules of such plan and do not form part of the Employee’s
rights under this contract.

Medical Insurance

11.   At the option of the Employee the Company shall provide the Employee and
his/her spouse and children under 18 (or 21 if in full time education) during
the employment with the benefit of membership of such private medical expenses
insurance scheme as the Company may from time to time determine to be
appropriate for Employees at the level of Senior Executive subject to the
insurers of such scheme being willing to accept the Employee, his/her spouse and
children into membership on reasonable terms. The Company reserves the right
from time to time to change the provider of the private medical scheme, to alter
or amend the basis of cover or the terms applicable to the cover and accordingly
the benefit provided under this clause 11 shall be as notified to the Employee
from time to time.

Holiday Entitlement

12.   The Employee is entitled to holiday amounting to 30 working days during
the 12 month period beginning 1 September each year (the “Year”). This
entitlement accrues at the rate of 2.5 days for each complete calendar month of
employment. In any holiday year, the Employee shall be deemed to take his
entitlement to statutory leave first. If at the conclusion of the Year, the
Employee’s accrued entitlement to holiday exceeds 5 days, then that entitlement
to holiday in excess of 5 days (which may be carried forward) shall be forfeited
and no payment shall be due in respect of that forfeiture.   13.   Upon the
cessation of this employment, the Employee will receive payment in respect of
any holiday entitlement which has accrued under clause 12 but which has not been
taken. In the event that the Employee has taken holiday in excess of accrued
entitlement, then the appropriate deduction will be made from Base Salary and/or
Transition Award and/or Performance Award or from other sums due to the Employee
as a result of this employment.   14.   The Employee is entitled to take the
eight statutory public holidays in force in the United Kingdom without deduction
from Base Salary and either of the Transition Award or Performance Award. The
Employee may on exception be required to work on a statutory public holiday.  
15.   Without prejudice to the Employee’s rights under the Working Time
Regulations 1998, accrual of entitlement to holiday shall cease if the Employee
is absent from work for a period which exceeds 3 months.

Sickness

16.   In the event that the Employee is unable to carry out his/her duties by
reason of sickness or injury he/she shall be entitled to statutory sick pay in
accordance with the relevant statutory rules. In addition subject to complying
with the Company’s procedures relating to the notification and certification of
periods of absence from work the Employee shall

 



--------------------------------------------------------------------------------



 



    continue to be paid in accordance with the Accenture policy for sick pay, as
such policy may be amended or replaced from time to time.   17.   Once the
Employee has received his/her full entitlement to sick pay as specified above
the Company may terminate the employment by giving not less than the statutory
minimum notice required under the Employment Rights Act 1996.   18.   If any
incapacity of the Employee shall be caused by an alleged action or wrong of a
third party and the Employee shall decide to claim damages in respect thereof,
then the Employee shall use all reasonable endeavours to recover damages for
loss of earnings over the period for which remuneration has been or will be paid
to him/her by the Company under clause 16, and shall account to the Company for
any such damages recovered (in an amount not exceeding the actual remuneration
paid or payable to him/her by the Company under clause 16 in respect of the said
period) less any costs borne by him/her in achieving such recovery. The Employee
shall keep the Company informed of the commencement, progress and outcome of any
such claim.

Expenses

19.   Subject always to the Company’s Policies, the Employee will be reimbursed
for all reasonable out-of-pocket expenses incurred as a result of, and in the
course of, this employment and is provided with an expense account for this
purpose. The Company or Associated Company reserves the right to correct an
adverse expense account balance by making the necessary deductions from any
amounts due to the Employee from the Company.   20.   The Company or any
Associated Company reserves the right to deduct from Base Salary and/or
Transition Award and/or Performance Award any amount which is incurred on behalf
of the Employee (i) to maintain such compulsory insurance as may be required
from time to time; (ii) to lease or otherwise provide any vehicle which is
provided, in accordance with any relevant policy in force from time to time, for
the Employee’s use; or (iii) to meet other expenses incurred on behalf of the
Employee.

Company Property and Confidentiality

21.   The Employee must not make use of, divulge or communicate to any person
(other than with proper authority) any of the trade secrets or other
confidential information of or relating to the business and the financial
affairs of the Company or Associated Company or any of their clients or
suppliers, including (but not limited to) details of clients, product details,
technical information and data, prices, discounts, or terms of business which
the Employee may receive or become aware of as a result of being in this
employment. This obligation of confidentiality will continue to apply without
limit of time after the termination (for whatever reason) of this employment.
Further, the Employee will also be required to comply with the terms of any
Accenture Policies relating to the protection of confidential information from
time to time.

Proprietary Rights/Inventions

22.   The Employee acknowledges that he/she may be involved in devising,
creating or developing intellectual property in the course of his/her duties and
that in this respect the

 



--------------------------------------------------------------------------------



 



    Employee has a special responsibility to further the interests of the
Company and the Accenture organisation. Any proprietary or intellectual property
rights whatsoever, including without limitation, patents, copyright and design
rights in the results of, the development and the application of all work
produced by the Employee during or in consequence of this employment, whether
alone or in conjunction with others and whether during normal working hours or
not, including (but not limited to) any invention, design, discovery or
improvement, computer program, documentation, confidential information,
copyright work or other material which the Employee conceives, discovers or
creates during or in consequence of this employment with the Company or
Associated Company (the “Intellectual Property Rights”) shall belong to the
Company absolutely or such other party as it may nominate from time to time. The
Employee shall promptly disclose to the Company or Associated Company in writing
details of the Intellectual Property Rights and in the event of termination of
his/her employment, the Employee or his/her personal representatives shall
deliver up to the Company or Associated Company all documents and data of any
nature relating to the Intellectual Property Rights. The Employee agrees, at the
Company or Associated Company’s expense, to provide, during and after this
employment, all such assistance as the Company or Associated Company reasonably
considers necessary, to secure the vesting of the Intellectual Property Rights
in the Company or Associated Company or its nominees. Further, the Employee will
also be required to comply with the terms of any Accenture Policies relating to
the protection of intellectual property from time to time. The provisions of
this clause 22 are without prejudice to sections 39 to 44 of the Patents Act
1977.

Data Protection

23.   The Employee acknowledges that he/she has read the current Accenture Data
Privacy Policy applicable to the Employee (the “Data Policy”). The Employee
consents to the processing of personal data relating to the Employee in
accordance with the Data Policy.   24.   In particular, the Employee consents
to:   24.1   the processing of sensitive personal data about him/her to the
limited extent, and for the purposes described in the Data Policy; and   24.2  
the transfer worldwide of personal data held about him/her by Accenture to other
employees and offices of Accenture’s global organisation and to third parties
where disclosure to such third parties is required in the normal course of
business or by law.   25.   The references to information “about him/her”
include references to information about third parties such as a spouse and
children (if any) which are provided to Accenture by the Employee on their
behalf. The reference to “sensitive personal data” is to the various categories
of personal data identified by European data privacy laws as requiring special
treatment, including in some circumstances the need to obtain explicit consent.
These categories comprise personal data about racial or ethnic origin, political
opinions, religious or other similar beliefs, trade union membership, physical
or mental health, sexual life or criminal record.

 



--------------------------------------------------------------------------------



 



26.   In addition, the Employee agrees to treat any personal data relating to
other employees of the Company or Associated Company to which he/she has access
in the course of his/her employment, in accordance with the Data Policy and all
legal requirements. In particular, the Employee will not use any such data other
than in connection with and to the extent necessary for the purposes of his/her
employment. Any infringement will result in the invoking of the Disciplinary
Policy.

Standards of Conduct and Behaviour

27.   The Employee is required to comply with all the current “Accenture”
policies including those policies published on the “Accenture Policies Data
Base” relating to conduct and behaviour which are applicable to him/her from
time to time and as such policies may be amended or replaced from time to time.
Any reference to a Policy in this agreement is a reference to such policy as
amended or replaced from time to time.   28.   The Employee will comply with the
policies applicable to him/her from time to time in relation to entering into
any contract or similar commitment or signing any document in the name of or on
behalf of the Company or Associated Company and is excluded from doing other
than as authorised.   29.   The Employee must return to the Company or
Associated Company on request and, in any event, on termination of his/her
employment, all documents and tangible items, including books, records, tapes,
magnetic media, photos, correspondence and other papers or electronic records of
whatsoever nature, kept or made by employees relating to the business of the
Company or Associated Company or its clients (without taking copies or extracts
thereof) which belong to the Company or Associated Company or which contain or
refer to any confidential information relating to the Company or Associated
Company and which are in the Employee’s possession or control.   30.   It is
acknowledged that the Employee may be permitted to use the title “Partner” as an
alternative to “Senior Executive”. Except to the extent that the Employee has
actual authority granted to him in accordance with the policies and procedures
of the Company as in force from time to time, the Employee hereby agrees that
neither the designation “Senior Executive” nor the designation “Partner” confers
any authority to bind the Company or Associated Company and such authority will
not be inferred in any statement or representation made to third parties by the
Employee. The Employee will at all times make it clear to third parties that
he/she acts as an employee of the Company and he/she does not act as a partner
of any partnership.

Working Overseas on behalf of the Company

31.   The Employee may be required by the Company or Associated Company to work
outside the UK. All employees of Company or Associated Company working overseas
do so in accordance with the provisions of the Company or Associated Company’s
Inter and Intra Area Assignment Policies as applicable to him/her from time to
time and as amended from time to time.   32.   The Employee agrees that, in
order to make tax equalisation payments during the assignment, the normal UK tax
withholding (PAYE) will be replaced with hypothetical

 



--------------------------------------------------------------------------------



 



    tax withholding and the Employee hereby authorises the Company or Associated
Company to withhold hypothetical tax (as defined in the Tax Equalisation Policy)
from the Employee’s salary on a monthly basis.

Periods of Leave

33.   The Employee shall be able to take such paid and/or unpaid leave during
periods of absence due to pregnancy, childbirth, paternity, other family related
reasons or in such other circumstances as may be specified in the Accenture
policies applicable to him/her from time to time, as such policies may be
amended or replaced from time to time.

Termination

34.   The Company operates a non-contractual disciplinary procedure which will
apply to Employees who serve the Company in the role of partner, a copy of which
as amended from time to time will be made available to and should be read by the
Employee on the Accenture Policies Data Base (the “Disciplinary Policy”). The
Company may terminate this Agreement without notice or pay in lieu of notice in
the circumstances identified in the Disciplinary Policy as justifying summary
dismissal. Further, the Company may terminate this Agreement without notice or
pay in lieu of notice if the Employee:   34.1   commits any serious or
persistent breach or non-observance of any of the terms, conditions or
stipulations contained in this Agreement; or   34.2   is guilty of any gross
misconduct or serious negligence in connection with or affecting the business or
affairs of the Company or any Associated Company for which he is required to
perform duties; or   34.3   is guilty of conduct which brings or is likely to
bring himself or the Company or any Associated Company into disrepute; or   34.4
  is convicted of an arrestable criminal offence (other than an offence under
road traffic legislation in the United Kingdom or elsewhere for which a
non-custodial penalty is imposed); or   34.5   is adjudged bankrupt or makes any
arrangement or composition with his creditors or has an interim order made
against him pursuant to Section 252 of the Insolvency Act 1986.   35.   Without
prejudice to any statutory obligation on the Company to comply with the duty to
consider working beyond retirement the Employee’s employment shall terminate
with immediate effect on the last day of the month in which the Employee’s 65th
birthday occurs.   36.   If the employment of the Employee is terminated by
reason of the liquidation of the Company for the purposes of reconstruction or
amalgamation or as part of any arrangement for the amalgamation or
reconstruction of the Company not involving insolvency and the Employee is
offered employment with any concern or undertaking resulting from such
reconstruction or amalgamation on terms and conditions which taken as a whole
are not less favourable than the terms of this agreement the Employee shall have
no claim against the Company in respect of such termination.

 



--------------------------------------------------------------------------------



 



37.   On termination the Employee shall:

  (a)   at the request of the Board immediately resign any directorship or
office the Employee may hold by virtue of the Employee’s employment hereunder
(without prejudice to any claims he/she may have for damages for breach of this
agreement) and in the event of his/her failure to do so the Company is
irrevocably authorised to appoint some person in his/her name and on his/her
behalf to sign and deliver such resignations to the Board; and     (b)  
immediately repay all outstanding debts and loans due to the Company or any
Associated Company and the Company is hereby authorised to deduct from any
monies due to the Employee a sum in repayment of all or any part of any such
debts or loans; and     (c)   return to the Company or Associated Company on
request and, in any event, on termination of his/her employment, all documents
and tangible items as more particularly described in clause 29.

Post termination undertakings

38.   In clause 39:       “Old Accenture” means the worldwide business which
was, as at 18 April 2001, conducted through the Accenture Partners Société
Co-operative and the member firm inter firm organisation structure;      
“Client” means any person, firm, corporation or other organisation whatsoever
for whom the Company, any Associated Company or Old Accenture provided services
and with whom the Employee had contact during the course of the 12 months
immediately preceding the Termination Date;       “Competitive Enterprise” means
any business which provides at the Termination Date or which intends to provide
during the 12 months following the Termination Date services or advice which are
or is similar to the services or advice provided by the Company, Associated
Company or Old Accenture as at the Termination Date including but not limited to
the entities identified in schedule 2 of this Agreement or in any other document
(whether published on the Senior Executive Matters Data Base or otherwise) which
is notified by the Company to the Employee as replacing such schedule from time
to time or any affiliate of such entity;       “Consulting Services” means any
services of whatsoever nature (including but not limited to consulting services)
provided to any Client by the Company, any Associated Company or Old Accenture
as at the Termination Date and in connection with which the Employee was
involved during the 12 months immediately preceding the Termination Date;      
“Prospective Client” means any person, firm, corporation or other organisation
whatsoever who is not a Client but with whom the Company, any Associated Company
or Old Accenture had negotiations or discussions in which, the Employee was
involved

 



--------------------------------------------------------------------------------



 



    regarding the possible supply of services or advice during the 12 months
immediately preceding the Termination Date;       “Restricted Employee” means
any employee of “Manager” grade or above who was employed by the Company or any
Associated Company at the Termination Date and was an employee with whom the
Employee had dealings or supervised during the 12 months immediately prior to
the Termination Date;       “Termination Date” means the date of termination of
the Employee’s employment.   39.   The Employee hereby agrees that for the
period of 12 months following the Termination Date the Employee shall not:  
39.1   in connection with the provision of Consulting Services within the United
Kingdom become employed or engaged by or in any way become associated with
(including but not limited to, association as sole proprietor, owner, partner,
principal, investor, joint venturer, shareholder, member or consultant) any
Competitive Enterprise provided that with respect to the equity of any
Competitive Enterprise which is or becomes publicly traded, the Employee’s
ownership as a passive investor of less than 1% of the outstanding publicly held
stock of a Competitive Enterprise shall not be deemed a violation of this clause
39.1;   39.2   in connection with any Competitive Enterprise and whether
directly or indirectly and whether on his/her own behalf or on behalf of any
other person:

  39.2.1   provide Consulting Services to any Client or Prospective Client;    
39.2.2   solicit or seek to solicit or entice away from the Company or any
Associated Company, any Client or Prospective Client;     39.2.3   solicit or
seek to solicit or entice away or assist any third party to solicit or seek to
solicit or entice away from the Company or any Associated Company any Restricted
Employee.

40.   The periods during which clause 39.1 and 39.2 are expressed to operate
shall each be reduced by such period as the Employee shall have complied with a
direction to perform no duties and/or not to enter all or any premises of the
Company or any Associated Company in accordance with clause 6.   41.   The
undertakings contained in clause 39.1, 39.2.1, 39.2.2 and 39.2.3 are intended to
be separate and severable and enforceable as such.

Miscellaneous

42.   The Employee warrants that he/she has lawful authority to work in the UK
and that by entering into this agreement he/she is not and will not be in breach
of any express or implied term of any contract court order or any other legal
obligation.   43.   The Company shall be entitled at any time during the
employment to set off and/or make deductions from the Employee’s Base Salary
and/or Transition Award and/or Performance Award or other sums due to him/her
monies due to the Company or any

 



--------------------------------------------------------------------------------



 



    Associated Company in respect of any overpayment debt or other monies due
from him/her.   44.   Schedule 1 to this agreement (which does not form part of
contractual terms of the Employee) sets out those particulars of employment
required by s.1 Employment Rights Act 1996 which are not otherwise provided for
in this agreement.   45.   Nothing in this agreement shall constitute or be
construed as constituting or establishing any partnership or joint venture
between the parties hereto for any purpose whatsoever.

Variation of Contract

46.   The Company reserves the right on giving reasonable notice to the Employee
to vary the terms of this contract.

Definitions and interpretation

47.   In this agreement unless the context otherwise requires:       “Affiliate”
means in relation to any Legal Entity, any other Legal Entity which from time to
time Controls, is Controlled by or is under common Control with that Legal
Entity; an Affiliate of the Company includes Accenture Ltd (a Company
incorporated in Bermuda) and any Affiliate of or successor entity of Accenture
Ltd;       “Associated Company” means any Legal Entity (other than the Company)
which is in the Group provided that in clause 38 and 39 “Associated Company”
shall not extend to cover any such company or Legal Entity in respect of which
the Employee does not carry out material duties in the period of 12 months prior
to the termination of the employment;       “Control” means the ability to
direct the affairs of another whether by way of contract, ownership of shares or
otherwise howsoever, and “Control” and “Controlled” shall be construed
accordingly;       “Group” means the Company, a subsidiary, or holding company
for the time being of the Company or an Affiliate of any of the foregoing from
time to time;       “Legal Entity” means any body corporate or partnership or
unincorporated association carrying on a trade or other activity with or without
a view to profit;       “holding company” or “subsidiary” shall have the
meanings ascribed to them by s736 Companies Act 1985 (as amended);       “Board”
means the Board of Directors for the time being of the Company including any
duly appointed committee thereof or the directors present at a meeting of the
directors of the Company at which a quorum is present but excluding the
Employee.   48.   In this agreement the headings are for convenience only and
shall not affect its construction or interpretation. References to clauses are
references to clauses in this agreement and references to a person shall where
the context permits include reference to a corporate body or an unincorporated
body of persons. Any word which denotes the

 



--------------------------------------------------------------------------------



 



    singular shall where the context permits include the plural and vice versa
and any word which denotes the masculine gender shall where the context permits
include the feminine and/or the neuter genders and vice versa. Any reference to
a statutory provision shall be deemed to include a reference to any statutory
amendment modification or re-enactment.       Governing Law and Arbitration  
49.   This Agreement contains the entire understanding between the parties and
supersedes all (if any) subsisting agreements arrangements and understandings
(written or oral) relating to the employment of the Employee and all such
agreements arrangements and understandings shall be deemed to have been
terminated by mutual consent. Any dispute arising out of the Employee’s
employment with the Company (or the termination thereof) other than a dispute in
relation to the provisions of clauses 38 or 39 shall be referred to and finally
resolved by confidential arbitration under the Rules of the London Court of
International Arbitration. The arbitral tribunal shall consist of three
arbitrators, one of whom shall be nominated by the Employee and another of whom
shall be nominated by the Company. The third shall be the Chairman who shall be
jointly nominated by the Employee and the Company or, in the event they are
unable to agree within a reasonable period, by the other two arbitrators. The
arbitrators, including the Chairman, may be of any nationality. The place and
seat of any arbitration shall be London, England. Judgement on any award may be
entered in any court of competent jurisdiction   50.   This Agreement is
governed by and shall be construed in accordance with English law.

SIGNED on behalf of the Company by
SIGNED by the Employee
 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Additional Particulars of Employment under
s. 1 Employment Rights Act 1996

1.   The Employee’s period of continuous employment for statutory purposes
started on .   2.   The Employee’s normal working hours are usual business hours
and such other hours as are required for the proper performance of his/her
duties.   3.   No contracting-out certificate is currently in force.   4.   The
disciplinary rules and procedures and grievance procedure applicable to the
Employee are in the Accenture Policies Data Base.   5.   There are no applicable
collective agreements.

 